image_01a.jpg [image_01a.jpg]



September 17, 2020


Gary Bridger, Ph.D.
445 South Garden Street
Bellingham, WA 98225


    Re:    Independent Contractor Agreement


Dear Dr. Bridger:


    We are pleased that you (“Consultant”) have agreed to provide consulting
services to X4 Pharmaceuticals, Inc. (the “Company”). This letter is being
written for the purpose of setting forth the basic terms of the understandings
between you and the Company. If you are in agreement with these terms, please
sign and date the last page of one copy of this letter and return it to us,
whereupon this letter shall represent a legally binding agreement (the
“Agreement”). Please sign and keep the other copy of this letter for your files.
In consideration of the mutual promises and covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, we have agreed as follows:
1.Services. Consultant agrees to personally render to the Company the services
described on Schedule A attached hereto and incorporated herein by reference, as
well as such other duties which may be requested by the Company from time to
time and which are necessary and reasonably related to the successful completion
of the services described in Schedule A attached hereto (collectively, the
“Services”).
2.Term of Consulting Arrangement. This Agreement shall be effective as of
September 17, 2020 (the “Effective Date”) and shall expire on December 17, 2020,
unless mutually extended by the parties, or earlier terminated by either party
(the “Term”) as provided below. Expiration or termination of this Agreement
shall not affect accrued rights or obligations of the parties. Notwithstanding
the foregoing, either the Company or Consultant may terminate this Agreement at
any time, effective immediately, for a material breach which remains uncured for
thirty (30) days after written notice thereof is given to the defaulting party.
In addition, either party may terminate this Agreement at any time and without
cause by providing at least thirty (30) days prior written notice of such
termination to the other party. The provisions of Paragraphs 4, 5, 6, 7, 8,
10(c), and 10(d) of this Agreement will survive any termination of this
Agreement.
3.Consideration. In consideration of Consultant’s performance of the Services,
the Company shall provide Consultant with the following during the Term:
a.Compensation: In exchange for Consultant’s Services, the Company shall pay
Consultant a fee of thirty thousand dollars ($30,000.00) per month. Consultant
shall submit an invoice to the Company, via e-mail to
accounts.payable@x4phama.com on a monthly basis. Such invoices shall reference
X4 PO# X4C20-0301. Absent a good faith dispute, the Company shall provide
payment to Consultant for such Services within thirty (30) business days
following


955 Massachusetts Avenue, Fourth Floor | Cambridge, MA 02139 | (857) 529-8300
www.x4pharma.com

--------------------------------------------------------------------------------

image_01a.jpg [image_01a.jpg]



receipt of such invoices. The payments provided for in this Section 3 will
constitute Consultant’s sole compensation for all Services rendered to the
Company hereunder and all benefits conferred upon the Company hereunder. No
additional payments shall be due hereunder unless specifically agreed to in
writing by the Company and Consultant.
b.Option Grant: Subject to approval by the Company’s Board of Directors of the
Company (the “Board”), the Company will grant Consultant a non-qualified stock
option (the “Option”) for the purchase of an aggregate of 30,000 shares of
Common Stock of the Company at a price per share equal to the fair market value
on the date of grant, under the Company’s 2017 Equity Incentive Plan (the
“Plan”). The Option shall be subject to all terms, vesting, and other provisions
set forth in a separate option agreement under the Plan. The Option will have a
term of 10 years, except as set forth in the option agreement and the Plan, and
be subject to a vesting schedule of three (3) years, with 33% of the shares
vesting on the first anniversary after the vesting commencement date, and the
remainder vesting in equal installments over the following 24 months, provided
that Consultant remains a Director on the Board on such vesting dates. 
c.Expense Reimbursement: The Company will reimburse Consultant for reasonable
out-of-pocket business and travel expenses incurred by Consultant in performing
the Services (including lodging expenses and (i) coach class airfare or (ii)
business class or better airfare for travel of more than six (6) hours or if
traveling between the US and a foreign country and Acela Express if travel is by
train). Consultant shall record such approved expenses on the invoice described
in paragraph (a) above, and, absent a good faith dispute, the Company shall
provide payment to Consultant for such expenses within thirty (30) business days
following receipt of such invoices. Consultant must submit a prior written
request to incur any such expenses in excess of two hundred dollars ($200), and
may not incur such expense without the Company’s prior written approval. The
Company shall have no obligation to reimburse Consultant for unreasonable
expenses, expenses that are not related to Company business, and/or expenses in
excess of the threshold amount described above that were not approved in advance
by the Company.
d.General: In the event this Agreement is terminated by Consultant or by the
Company for any reason, no compensation of any kind shall be payable or issuable
to Consultant after the effective date of such termination, other than a
liability or obligation of either party which accrued prior to such termination
including but not limited to any business expenses that are not cancellable.
4.Confidential Information. Consultant recognizes and acknowledges that the
Company's trade secrets, know-how and proprietary processes as they exist from
time to time as well as other confidential and proprietary information,
including the Company's confidential business plans, preclinical and clinical
data, operations and procedures, manufacturing methods and techniques,
processes, formulas, designs, products, regulatory status and strategies,
technical infrastructure, financial information (hereinafter, “Confidential
Information”) are and shall be the exclusive property of the Company. Consultant
shall hold all Confidential Information in strict confidence. Further,
Consultant shall not, during and after the term of consultancy to the


955 Massachusetts Avenue, Fourth Floor | Cambridge, MA 02139 | (857) 529-8300
www.x4pharma.com

--------------------------------------------------------------------------------

image_01a.jpg [image_01a.jpg]



Company, in whole or in part, disclose such Confidential Information to any
person, firm, corporation, association or other entity for any reason or
purposes whatsoever, nor shall Consultant make use of any property owned by the
Company for Consultant’s own purposes or for the benefit of any third party
(except the Company) under any circumstances during or after the term of the
consultancy. These restrictions shall not apply to such secrets, know-how and
processes which Consultant can establish by written proof:
i.were known to Consultant, other than under binder of secrecy, prior to
consulting to the Company;


ii.have passed into the public domain prior to or after their development by or
for the Company, or their disclosure to the Company, other than through acts or
omissions attributable to Consultant; or


iii.were subsequently obtained, other than under binder of secrecy, from a third
party not acquiring the information under an obligation of confidentiality from
the disclosing party.


The Company has taken and shall continue to take all reasonable measures to
protect the confidentiality of Confidential Information because of its great
value to the Company. Upon termination of this Agreement for any reason,
Consultant shall promptly return to the Company all records, files, memoranda,
notes, designs, data, reports, price lists, customer lists, drawings, plans,
computer programs, software, software documentation, sketches, laboratory and
research notebooks and other documents (and all copies or reproductions of such
materials) containing or relating to Confidential Information. Consultant will
not disclose to the Company any confidential information, proprietary material
or trade secrets belonging to any current or former employer or other third
party.
Consultant acknowledges that certain of the foregoing types of Confidential
Information disclosed to Consultant, or of which Consultant otherwise becomes
aware of, during the term of this Agreement may be or be deemed to be “material
non-public information” (“MNPI”) within the meaning of the federal or state
securities laws. MNPI will only be disclosed to Consultant on a need to know
basis and for the specific purpose of providing the Services, and Consultant
shall use such MNPI only for such specific purpose. Consultant (on behalf of
itself and any of its affiliates) agrees to abide by all securities and related
laws, rules and regulations in connection with providing the Services including,
without limitation, those laws, rules and regulations relating to the receipt,
handling and use of MNPI. If requested by the Company, Consultant agrees to
execute and comply with the Company’s Insider Trading policy applicable to its
directors and employees.
Consultant (on behalf of itself and its affiliates) agrees that it will not buy
or sell common stock or other securities (including, but not limited to,
derivatives and options) of X4 Pharmaceuticals, Inc. on the basis of MNPI
regarding X4 Pharmaceuticals or otherwise. During the term of the Agreement and
for a minimum of three (3) years thereafter, Consultant for itself and its
agents agrees not to sell X4 Pharmaceuticals’ common stock on a “short” basis.


955 Massachusetts Avenue, Fourth Floor | Cambridge, MA 02139 | (857) 529-8300
www.x4pharma.com

--------------------------------------------------------------------------------

image_01a.jpg [image_01a.jpg]



5.Ownership of Intellectual Property. Consultant hereby transfers and assigns to
the Company, or to any person or entity designated by the Company, Consultant’s
entire right, title, and interest in and to all inventions, ideas, discoveries
and improvements (including, but not limited to, information regarding small
molecule antagonists, targets, cell lines, cell culture, manufacturing methods,
animal models, assay procedures, clinical development plans, and clinical trial
protocols), whether patented or unpatented, and material subject to copyright,
made or conceived by Consultant, solely or jointly, arising out of the
performance of the Services, whether or not conducted at the Company's
facilities (all of which are collectively referred to herein as “Inventions”).
Notwithstanding anything to the contrary, Inventions shall not include any
Consultant Property defined to mean all ideas, concepts, know-how, techniques
and processes of a general nature that are discovered, invented, created,
conceived, made or reduced to practice by Consultant (i) prior to performing
Services; or (ii) upon or after performance of the Services, provided that (A)
such Consultant Property was developed independent of the scope of Services
specifically for Company; (B) such Consultant Property is not based on or
derived, in whole or in part, directly or indirectly, from Company data or
Company’s intellectual property and (C) Consultant shall retain all right, title
and interest in and to the Consultant Property. The Company shall own and have
title to any Inventions made during the Term of this Agreement. Consultant shall
communicate promptly and disclose to the Company, in such form as the Company
may reasonably request, all information, details and data pertaining to any
Inventions; and Consultant shall execute and deliver to the Company such formal
transfers and assignments and such other papers and documents and at Company’s
expense for Consultant’s time shall give such testimony as may be necessary or
required of Consultant to permit the Company to file and prosecute patent
applications and, as to material subject to copyright, to obtain copyrights
thereof. Consultant acknowledges that all copyrightable materials developed or
produced by Consultant during the performance of the Services constitute “works
made for hire” pursuant to the United States Copyright Act (17 U.S.C. Section
101). In the event that Consultant is requested in any proceeding to disclose
any Confidential Information, Consultant shall give the Company prompt notice of
such request so that the Company may seek an appropriate protective order. If,
in the absence of a protective order, Consultant is nonetheless compelled by
order or subpoena of any court or tribunal of competent jurisdiction to disclose
Confidential Information, Consultant may disclose such information without
liability hereunder; provided, that, Consultant shall give the Company notice of
the Confidential Information to be disclosed as far in advance of its disclosure
as is practicable and use Consultant’s reasonable best efforts to obtain
assurances that confidential treatment will be accorded to such Confidential
Information.
6.No Limitations with Other Entities. Consultant shall be free to provide
professional consulting services to entities or individuals other than the
Company so long as Consultant meets Consultant’s minimum monthly service
obligations to the Company as described in Schedule A attached hereto.
Consultant shall provide to the Company prior written notice of Consultant’s
intention to render professional consulting services to any entity or individual
which provides services that are in direct competition with the Services
rendered by Consultant hereunder, including with respect to CXCR4-targeted
therapies.
7.Consultant Documents; Equipment. Immediately upon the Company's request and
promptly upon termination of this Agreement, Consultant shall deliver to the
Company all


955 Massachusetts Avenue, Fourth Floor | Cambridge, MA 02139 | (857) 529-8300
www.x4pharma.com

--------------------------------------------------------------------------------

image_01a.jpg [image_01a.jpg]



memoranda, notes, records, reports, photographs, drawings, plans, papers or
other documents made or compiled by Consultant or made available to Consultant
during the term of this Agreement, and copies or abstracts thereof, whether or
not of a secret or confidential nature (collectively, the “Consultant
Documents”) as well as any equipment provided to Consultant by the Company or at
Company’s expense (“Equipment”). Both Consultant Documents and Equipment shall
be and are the exclusive property of the Company to be used by Consultant only
in the performance of its duties for the Company.
8.Indemnification and Insurance. Consultant shall defend, indemnify and hold
harmless the Company, its employees, officers and agents from and against any
and all claims, demands, loss, damage or expense, including without limitation
attorneys’ fees (herein, “Claims”), that arise as a result of Consultant’s
performance of or failure to perform the Services and breach of the terms of
this Agreement. Company shall defend, indemnify and hold harmless the
Consultant, its employees, officers and agents from and against any and all
Claims, that arise as a result of Company’s use of the Services and breach of
the terms of this Agreement.
9.Independent Contractor Status; No Employment Created. Consultant acknowledges
that the relationship of Consultant to the Company is at all times that of an
independent contractor. This Agreement does not constitute, and shall not be
construed as constituting, an employment relationship between the Company and
any persons or as an undertaking by the Company to hire Consultant or any
persona as an employee of the Company. The Company will not provide Consultant
with an office or any other space from which to conduct the Services, and
Consultant shall have the sole control and discretion as to where to perform the
Services. Consultant will perform the Services free of the direction and control
of the Company, but consistent with the objectives it sets, and will bear the
benefit/risk of any profit or loss from rendering the Services. Consultant will
not be considered an employee of the Company for any purpose, including without
limitation, any Company employment policy or any employment benefit plan, and
will not be entitled to any benefits under any such policy or benefit plan
(including without limitation Workers Compensation insurance). Consultant shall
obtain workers’ compensation insurance for Consultant and shall provide the
Company with evidence of such coverage satisfactory to it. The Company will
record payments to Consultant on an Internal Revenue Service Form 1099, and will
not withhold any federal, state or local employment taxes on Consultant’s
behalf. Consultant will be solely responsible for the payment of all federal,
state and local taxes and contributions imposed or required on income, and for
all unemployment insurance, social security contributions and any other payment.
10.Miscellaneous.
a)Representations and Warranties. Except as set forth in Schedule B attached
hereto, Consultant hereby represents and warrants that (i) Consultant has no
commitments or obligations inconsistent with this Agreement; (ii) Consultant
will perform the Services in compliance with all applicable laws, rules, and
regulations, (iii) Consultant will perform the Services to the best of
Consultant’s ability in a professional manner consistent with academic,
scientific and/or industry standards, in accordance with the standard of care
customarily observed with regard to such Services in Consultant’s profession and
using the Consultant’s expertise, and


955 Massachusetts Avenue, Fourth Floor | Cambridge, MA 02139 | (857) 529-8300
www.x4pharma.com

--------------------------------------------------------------------------------

image_01a.jpg [image_01a.jpg]



(iv) the performance by Consultant of the Services do not as of the Effective
Date and shall not at any time during the Term conflict with, breach any
covenants or agreements under which Consultant is performing services or
research for Consultant’s current employer or other client(s), if applicable.
Consultant hereby agrees to indemnify and hold the Company harmless against any
claim based upon circumstances alleged to be inconsistent with such
representations and/or warranties.
b)Notices. Any notice or other communication required or permitted hereunder
shall be deemed sufficiently given if sent by facsimile transmission, recognized
courier service or certified mail, postage and fees prepaid, addressed to the
party to be notified as follows: if to the Company to its address set forth
above, and if to Consultant to Consultant’s address set forth above, or in each
case to such other address as either party may from time to time designate in
writing to the other. Such notice or communication shall be deemed to have been
given as of the date sent by facsimile or delivered to a recognized courier
service, or three days following the date deposited with the United States
Postal Service.
c)Governing Law; Arbitration. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the Commonwealth of Massachusetts
(including without limitation its laws regarding trade secrets), without
application of the conflicts of law provisions thereof. Except with respect to
the provisions of Sections 4, 5 and 7 hereof (for which the Company expressly
reserves the right to seek injunctive relief in the event of a breach or
threatened breach, as described in paragraph (d) below), any controversy,
dispute or claim arising out of or in connection with this Agreement, or the
breach, termination or validity hereof, shall be settled by final and binding
arbitration to be conducted by a single arbitrator in Boston, Massachusetts,
pursuant to the Commercial Rules of the American Arbitration Association. The
decision or award of the arbitrator shall be final, and judgment upon such
decision or award may be entered in any competent court or application may be
made to any competent court for judicial acceptance of such decision or award
and an order of enforcement. In the event of any procedural matter not covered
by the aforesaid rules, the procedural law of the Commonwealth of Massachusetts
shall govern.
d)Injunctive Relief; Severability; Blue Pencil. Consultant hereby expressly
acknowledges that any breach or threatened breach of any of the terms and/or
conditions set forth in Sections 4, 5 and 7 of this Agreement may result in
substantial, continuing and irreparable injury to the Company. Therefore,
Consultant hereby agrees that, in addition to any other remedy that may be
available to the Company, the Company shall be entitled to seek injunctive or
other equitable relief by a court of appropriate jurisdiction in the event of
any breach or threatened breach of the terms of Sections 4, 5 or 7 of this
Agreement. In addition, the parties intend Sections 4, 5 and 7 of this Agreement
to be enforced as written. However, (i) if any provision of such sections is to
any extent declared illegal or unenforceable by a duly authorized court having
jurisdiction, then the remainder of such sections, or the application of such
provision in circumstances other than those as to which it is so declared
illegal or unenforceable, will not be affected thereby, and each provision of
such sections will be valid and enforceable to the fullest extent permitted by
law; and (ii) if any provision of such sections, or part thereof, is held to be
unenforceable because of the duration of such provision or the geographic area
covered thereby, the court making such determination will have the power to
reduce the duration and/or geographic area of such provision, and/or to delete
specific words and phrases (“blue-


955 Massachusetts Avenue, Fourth Floor | Cambridge, MA 02139 | (857) 529-8300
www.x4pharma.com

--------------------------------------------------------------------------------

image_01a.jpg [image_01a.jpg]



penciling”), and in its reduced or blue-penciled form such provision will then
be enforceable and will be enforced.
e)Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior oral or
written agreements and understandings relating to the subject matter hereof,
including, but not limited to, the Independent Contractor Agreement between
Consultant and Company, entered into on or about November 14, 2017 and all
amendments thereto. No statement, representation, warranty, covenant or
agreement of any kind not set forth in this Agreement shall affect, or be used
to interpret, change or restrict, the express terms and provisions of this
Agreement.
f)Assignment. The rights and obligations of Consultant and the Company hereunder
shall inure to the benefit of, and shall be binding upon, their respective
successors and assigns; provided, however, that nothing contained in this
Agreement shall restrict or limit the Company, in any manner whatsoever, from
assigning any or all of its rights, benefits or obligations under this Agreement
to any affiliate of the Company or in connection with a merger, acquisition or
other corporate transaction, in either case, without the necessity of obtaining
Consultant’s consent. Consultant’s rights and obligations under this Agreement
may not be assigned without the prior written consent of the Company.
g)Modification and Amendment. This Agreement shall not be modified, amended or
extended except by an instrument in writing signed by or on behalf of the
parties hereto.
h)Counterparts. This Agreement may be executed in one or more counterparts each
of which will be deemed an original, but all of which together shall constitute
one and the same instrument. Signatures to this Agreement transmitted by
facsimile transmission, by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
originals graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing the original
signatures, and shall be deemed original signatures by both parties.
i)Interpretation. The parties hereto acknowledge and agree that (i) the rule of
construction to the effect that any ambiguities are resolved against the
drafting party, and (ii) the terms and provisions of this Agreement, shall be
construed fairly as to all parties hereto and not in favor of or against a
party, regardless of which party was generally responsible for the preparation
of this Agreement.




955 Massachusetts Avenue, Fourth Floor | Cambridge, MA 02139 | (857) 529-8300
www.x4pharma.com

--------------------------------------------------------------------------------

image_01a.jpg [image_01a.jpg]



If the foregoing accurately sets forth our agreement, please so indicate by
signing and returning to us the enclosed copy of this letter.
                            Very truly yours,
                            X4 Pharmaceuticals, Inc.
                            /s/ Paul Ragan
Title: CEO


                         Name: Paula Ragan

                             Date:


Agreed to and Accepted:        


GARY BRIDGER, Ph.D.


___/s/ Gary Bridger________________________________


Date:


955 Massachusetts Avenue, Fourth Floor | Cambridge, MA 02139 | (857) 529-8300
www.x4pharma.com

--------------------------------------------------------------------------------

image_01a.jpg [image_01a.jpg]



Schedule A


Description of Services


•For approximately 48 hours per month, Consultant will provide periodic review
and guidance relating to scientific data and planning, stemming from the
Company’s discovery, non-clinical, clinical and translational research efforts.
 








955 Massachusetts Avenue, Fourth Floor | Cambridge, MA 02139 | (857) 529-8300
www.x4pharma.com

--------------------------------------------------------------------------------

image_01a.jpg [image_01a.jpg]



Schedule B


Existing Conflicts





955 Massachusetts Avenue, Fourth Floor | Cambridge, MA 02139 | (857) 529-8300
www.x4pharma.com